Citation Nr: 1641115	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-05 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include whether the head trauma sustained in October 1983 was the result of willful misconduct. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 Administrative Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This claim of service connection for TBI was also before the Board in July and September 2015.  It was remanded both times for further development and adjudication.  The case has been properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this case to obtain an opinion regarding the objective blood alcohol level noted in a line of duty determination, particularly as a prior blood alcohol test was noted as "negative."  

The Veteran claims that his current residuals of a TBI are a result of an injury or injuries sustained in service.  He alleges that he sustained in-service head injuries in April 1982 and October 1983.  With respect to the October 1983 head injury, which was sustained in a motor vehicle accident, the Veteran asserts that he was neither negligent nor intoxicated at the time of the accident.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  An injury or death incurred during active military, naval, or air service will be deemed to have been incurred in the line of duty when the person on whose account benefits are claimed was, at the time the injury was suffered or death occurred, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or the abuse of alcohol or drugs. 38 U.S.C.A. § 101, 105, 1110, 1131; 38 C.F.R. §§ 3.1(m), 3.5, 3.301. 

Willful misconduct is an act involving conscious wrongdoing or known prohibited action.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences and must be the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n)(1)-(3). 

With regard to alcohol use, the simple drinking of alcoholic beverage is not of itself willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c).  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).

The Veteran's service treatment records confirm that he was treated for two head injuries while in service.  Notably, the Veteran was treated for a head injury following an October 1983 motor vehicle accident.  In a sworn statement taken in November 1983, the Veteran indicated that he consumed one or two alcoholic beverages early in the afternoon on the day of the accident, and then had a beer while at a club sometime between 7:30 pm and 9:00 pm.  The Veteran indicated that he and another service member left the club at approximately 9:00 pm, at which time he crashed his motor vehicle through a wooden fence and into a house in the town of Erlensee, Germany.  The Veteran stated that he did not feel that he was intoxicated or impaired at the time of the accident, and that the accident was instead due to the weather being rainy and foggy and the road not being well lit.  

The corresponding Traffic Accident Report confirmed that the road was dark and wet, as it had been raining on the night of the accident.  In addition, the Traffic Accident Report indicated that the accident was caused by a combination of the wet road and the Veteran's excessive speed.  The blood alcohol breath test administered by the German police was negative.  Nonetheless, the November 1983 Report of Investigation into the Veteran Line of Duty Status revealed that a test administered by military medical personnel revealed that his blood alcohol content was 1.5 milligrams/milliliters.  As such, the November 1983 report found that the Veteran was driving while intoxicated at the time of the motor vehicle accident and, as such, found that his motor vehicle accident was not in the line of duty.  

In a March 2013 Administrative Decision, the RO denied the Veteran's claim for entitlement to service connection on the basis that his in-service head injuries were the result of his own willful misconduct in the October 1983 motor vehicle accident and not considered to be in the line of duty.  A November 2015 with April 2016 addendum opinion indicated that the Veteran's current residuals of a TBI are at least as likely as not caused by, or a result of the October 1983 motor vehicle accident that resulted in an extended loss of consciousness.  

As it is clear that the medical evidence indicates the Veteran's TBI is due to his in-service car accident, the Board finds it imperative that the discrepancy in blood alcohol levels be clarified if possible.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion regarding whether the Veteran was intoxicated at the time of the October 1983 accident.  The examiner must explain the discrepancy between the German Police report finding that the blood alcohol test was negative and the US Military police test that showed an objective finding of 1.5 mg/ml for blood alcohol level.  The examiner must explain what 1.5 mg/ml means in terms of functioning.  The examiner rust also address the statement of JA given at the time of the accident.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

